 
 
I 
108th CONGRESS 2d Session 
H. R. 4178 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2004 
Mr. Payne (for himself, Mr. Castle, Mr. Tom Davis of Virginia, Mr. Scott of Virginia, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award posthumously a congressional gold medal to Thurgood Marshall. 
 
 
1.FindingsCongress makes the following findings: 
(1)Thurgood Marshall, the grandson of a slave, was born in Baltimore, Maryland on July 2, 1908.  
(2)In his youth, Thurgood Marshall developed an interest in the Constitution and the rule of law. 
(3)Despite graduating from Lincoln University in Pennsylvania in 1930 with honors, Thurgood Marshall was denied acceptance at the all-white University of Maryland Law School because he was an African American.  
(4)Thurgood Marshall instead attended law school at Howard University, the country’s most prominent black university, and graduated first in his class in 1933. 
(5)From 1940 to 1961, Thurgood Marshall served as the legal director of the National Association for the Advancement of Colored People (NAACP). 
(6)Beginning with the case of Chambers v. Florida in 1940, Thurgood Marshall argued 32 cases before the Supreme Court and won 29 of them, earning more Supreme Court victories than any other individual. 
(7)Under the leadership of Thurgood Marshall, the NAACP fought to abolish segregation in schools and challenged laws that discriminated against African Americans. 
(8)In 1954, Thurgood Marshall argued Brown v. Board of Education before the Supreme Court, a case which resulted in the famous decision that declared racial segregation in public schools unconstitutional, overturning the 1896 decision in Plessy v. Ferguson. 
(9)In 1961, President John F. Kennedy appointed Thurgood Marshall to the United States Court of Appeals for the 2nd Circuit despite heavy opposition from many southern Senators. 
(10)Thurgood Marshall served on the United States Court of Appeals for the 2nd Circuit from 1961-1965, during which time he wrote 112 opinions, none of which was overturned on appeal. 
(11)In 1965, President Lyndon Johnson appointed Thurgood Marshall to the position of Solicitor General, a post he held from 1965-1967. 
(12)In 1967, President Johnson appointed Thurgood Marshall as the first African American Justice to serve on the Supreme Court. 
(13)During the 24 years he served on the Supreme Court, Thurgood Marshall promoted affirmative action and sought protection for the rights of all Americans, continuing to support integration but also championing the rights of women, children, prisoners, and the homeless. 
(14)Thurgood Marshall died on January 24, 1993 at the age of 84.  
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to the family of Thurgood Marshall, in recognition of the contributions of Thurgood Marshall to the Nation. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
4.Status of medals 
(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, Unites States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 3 shall be deposited into the United States Mint Public Enterprise Fund.  
 
